     .
--::...-
                     Case 1:20-cr-00207-LAK Document 1 Filed 03/12/20 Page 1 of 3



           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
                                                      X

            UNITED STATES OF AMERICA                        INDICTMENT

                         - v. -                             20 Cr.

            SYED ALI RAZA,

                        Defendant.

                                                      X


                                                              CIDT)\lf

                The Grand Jury charges:
                                               COUN~
                                             (Bail   J~~       ~lrJJ2¥J.     207
                1.      In or about November 2019 and thereafter, in the Southern

           District of New York and elsewhere, SYED ALI RAZA, the defendant,

           having been released pursuant to chapter 207 of Title 18, United

           States Code, knowingly failed to surrender for service ofe sentence

           pursuant    to   court   order,   to wit,      while   awaiting surrender     for

           service of sentence after conviction in the United States District

           Court of the Southern District of New York for violations of Title

           18, United States Code, Sections 1029 (a) (2) and (b) (2)          (an offense

           punishable for a term of imprisonment of five years or more), and

           Title 18,    United States Code,          Sections 1028A(a) (1)   and   (b)   (an

           offense punishable for a term of imprisonment for not more than

           two years) in Case No. 18 Cr. 398 (VEC), entitled United States of

           America v. Syed Ali Raza et al., and having been directed by the

           court to surrender to the Bureau of Prisons or the United States
        Case 1:20-cr-00207-LAK Document 1 Filed 03/12/20 Page 2 of 3




Marshals   Service   at   12:00   P.M.       on   November   15,   2019,   in   the

Southern District of New York, RAZA failed to surrender for service

of sentence as ordered by the court.

      (Title 18, United States Code, Sections 3146(a) (2) and
                    (b) (1) (A) (ii) and (iii).)




                                         2
,•
     Case 1:20-cr-00207-LAK Document 1 Filed 03/12/20 Page 3 of 3




              Form No. USA-33s-274       (Ed.   9-25-58)




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                    UNITED STATES OF AMERICA

                                  V.


                            SYED ALI RAZA,

                                                Defendant.


                              INDICTMENT

                                20 Cr.


           (18 U.S.C.   §   3146(a) (2) & (b) (1) (A) (ii)
                             and (iii).)


                      GEOFFREY S. BERMAN
                     United States Attorney



                    /L,      brson
